Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority 
This application is a continuation of U.S. patent application Ser. No. 14/866,217, (now U.S. Pat. No. 10454900 B2) which was filed on Sep. 25, 2015. is hereby incorporated herein by reference in its entirety. Priority to U.S. patent application Ser. No. 14/866,217 is hereby claimed.
DETAILED ACTION
This Office Action is in response to an amendment application received on 07/05/2022. In the amendment, Applicant has amended claims 1-5, 8-12, and 15-20. Claims 21-29 have been added as new claims. No claim has been cancelled. 
For this Office Action, claims 1-29 have been received for consideration and have been examined.
Response to Arguments
Claim Rejections - 35 USC § 112(a)
	Applicant’s remarks regarding claim rejection under 35 USC § 112(a) have been reviewed and summarized as follows:
With respect to claim 2, the Office action alleges that the "disclosure does not provide concrete support as to which device (server/client) is bound to perform" the elements of claim 2, "nor is there support for several of the" elements. Office action at page 3. The Office action is mistaken in that it seeks to impose a requirement not present in the law. There is no requirement for the specification to in any way indicate that a server or client is "bound to perform" anything in particular. In fact, the specification discloses different examples. In some examples, a subset of the actions is performed by the client device and some by the server. In others, all of the actions are performed by the client device. The originally filed specification discloses that "FIG. 3 is a flow diagram illustrating a technique for distributed cryptographic key wrapping according to one or more embodiments. In one or more embodiments, part or all of the technique may be performed by application 240 on local device 205. In addition, some of the tasks may be performed by server 250 or 275." Specification at [0029] (emphasis added). As such, the specification clearly supports that a client device may perform some or all of the technique of FIG. 3. There is nothing unclear about this. A person of ordinary skill in the art would readily understand from this description that different examples are unmistakably contemplated and described by the specification. Nothing further is required by law to comply with the written description requirement of § 112(a) (Page # 11-12). 
The Office action states that " weasel statements' in the paragraph [do] not demonstrat[e] that [the] applicant has envisioned or possession of every permutation of the method" because some statements are allegedly technically impossible. Office action at page 4. First of all, it is unclear what the Examiner refers to as "weasel statements." The Applicant traverses the allegations. Moreover, any reference to "weasel statements" are inappropriate and unclear characterizations that must be withdrawn. Secondly, it is irrelevant whether every permutation of the actions of FIG. 3 may be implemented in different orders. The law requires the specification to be written for understanding by a person of ordinary skill in the art. Such a person would not intentionally mis-order the disclosed technique into an infeasible solution. Therefore, the position of the Office action has no basis in law. The Applicant is not required to point out every possible example to meet the written description requirement. Nor is the Applicant required to point out every infeasible approach. The written description requirement is much more modest than suggested in the Office action and has been fully met. Moreover, when one reviews the actual claim language under examination, it is instantly clear that claims 2, 9, and 16 do not set forth technically impossible recitations. Additionally, claims 2, 9, and 16 are fully supported by the original disclosure (Page # 12).
Applicant has presented arguments in the footnote of page # 11 that “The Office action is objected to for being unclear in its use of shorthand notation which is not present in the claims. For example, the Office action refers to alleged "limitations 2(a)-2(e)," "3(g)," and "4(d)." See Office action at page 4. No such annotations appear in any of the claims. The Applicant does not accept any effort to annotate the claims or apply any particular order to the recitations of the claims not required by the actual claim language” (Page # 11) .
With respect to claim 5, the Office Action alleges that claim 5 and claim 1 set forth “mutually exclusive alternatives.” Office Action at page 5. The Office Action makes similar allegations with respect to claims 3 and 4. The Applicant traverses these allegations (Page # 14). 
Examiner’s Response
	Regarding remark # 1, examiner respectfully disagree with applicant’s arguments that “There is no requirement for the specification to in any way indicate that a server or client is "bound to perform" anything in particular”. Applicant acknowledges in the remarks that Specification discloses different examples in which subset of the actions are performed by the client device and some are performed by the server. Applicant’s admittance that specification discloses that any of the actions can be executed by the client device and the server, creates ambiguity and lack of support in the claim limitations as to which device (server/client) is bound to perform the above limitations, nor is there support for several of the limitations. Regarding the issue at hand, MPEP states in 2163.03 V “The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. "Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002)”.
	Regarding remark # 2, that “it is unclear what the Examiner refers to as "weasel statements””, examiner respectfully disagree. Weasel statements are those which seems like they've given a clear answer to a question or made a direct statement, when actually they've said something inconclusive or vague. Examiner has described in the previous Office Action that paragraph [0029] clearly mentions that “Although the various tasks in the flow chart are illustrated in a particular order, in one or more embodiments, any of the various tasks may be performed in a different order, or simultaneously with other tasks” in light of the flowchart of Figure. 3 of the instant disclosure. Additionally, examiner respectfully disagree with the applicant that “it is irrelevant whether every permutation of the actions of FIG. 3 may be implemented in different orders. The law requires the specification to be written for understanding by a person of ordinary skill in the art. Such a person would not intentionally mis-order the disclosed technique into an infeasible solution”. In response to this, examiner notes that the claim is directed to a server, however the steps are written from the point of the client device receiving executable instructions from the server and client device executing the instructions at the client device whereas specification recites language which diverts the attention of an ordinary skill in the art to understand how these instructions can be executed by the client and the server in different order, or simultaneously with other tasks. Thus, examiner highlighted the fact that claim language creates an impression that something specific and meaningful has been said, when in fact only a vague or ambiguous claim has been communicated in light of the instant specification. 
	Regarding remark # 3 presented in the footnote, examiner understands that Applicant is not required to annotate the limitations in the form of “2(a)-2(e), “3(g)” and “4(d)””. Examiner used this format in the body of rejection to identify each limitation for the purpose of clarification. 
	Regarding remark # 4, examiner understands from specification paragraphs [0038] & [0041] and Applicant’s statements regarding claims 5, 12 and 19 lack of written description support and notes that the online key encryption key is derived from the receive cloud key from the server and the online key encryption key is used to decrypt the local storage key. Therefore, this rejection for claim 5 has been withdrawn.
Claim Rejections - 35 USC § 112(b)
Applicant’s remarks regarding claim rejection under 35 USC § 112(b) have been reviewed and summarized as follows:
Claims 1-7, 8-14, and 16-18 stand rejected under 35 U.S.C. § 112(b) as allegedly indefinite for failing to particularly point out and distinctly claim the subject matter which the inventors regard as the invention. The Applicant traverses all of the § 112(b) rejections. The allegations made in the Office action are not based on any evidence of a conflict with what the inventors regard as the invention (Page # 15-16). 
With respect to claims 8-14, the Office action alleges that it “is unclear if “a storage
device or storage disk” is part of the client device or is a separate device.” Office action at page
6. In making the rejections of claim 8 and its dependent claims, the Office action appears to
confuse claim breadth with clarity. The MPEP states that “[E]xaminers, however, are cautioned
against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely
because it encompasses a wide scope of subject matter provided the scope is clearly defined.”
MPEP at § 2173.02(1). Claim 8 does not require the at least one of a storage device or storage
disk to be a part of the client device or to be a part of a separate device. Both interpretations are within the scope of claim 8 and claim 8 is not indefinite merely because it is broad. Accordingly, the rejections of claim 8 and its dependent claims under 35 U.S.C. § 112(b) are in error (Page # 16).
The rejections of claim 2-4, 9-11, and 16-18 are in error. Claims 2-4, 9-11, and 16-18 are clear on their faces (Page # 16-17).
Examiner’s Response
Regarding remark # 1, examiner would like to note that Applicant has not presented any substantial arguments with respect to rejection of independent claim 1 under 35 USC § 112(b). Examiner raised the rejection because Claim 1 recites “A server comprising …”. Claim further recites “processor circuitry to execute the first executable instructions to cause transmission of second ”. The scope of the claim is unclear because the claim is written and directed to a server while the body of the claim recite functions performed by the client device. Further, the client device is not a part of the server, therefore the client device is considered ‘outside the scope’ of the claimed invention. The amended language does not cure this issue and as a matter of fact, the amended language support examiner’s point of view that “transmission of second executable instructions to a client device, the second executable instructions, when executed at the client device, to cause the client device to:”, the client device is performing all these steps instead of the server to which the claim is directed to. Therefore, the rejection has been maintained.
Regarding remark # 2, applicant’s remarks have been reviewed and found to be persuasive. Therefore, the 35 USC § 112(b) rejection has been withdrawn for claims 8-14.
Regarding remark # 3, applicant’s remarks have been reviewed and found to be persuasive. Therefore, the 35 USC § 112(b) rejection has been withdrawn for claims 2-4, 9-11 and 16-18.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2-5, 9-12 and 16-19 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Dependent claim 2 with all limitations 2(a) – 2(e) have been examined, however, they lack written description support in the instant disclosure. As presented in the claims, the invention requires based on the instructions forwarded by a server to a client device to perform items in limitations 2(a) – 2(e). Examiner consulted the specification for the support of these steps and notice that disclosure does not provide concrete support as to which device (server/client) is bound to perform the above limitations, nor is there support for several of the limitations. 
For example instant disclosure paragraph [0029] recites “FIG. 3 is a flow diagram illustrating a technique for distributed cryptographic key wrapping according to one or more embodiments. In one or more embodiments, part or all of the technique may be performed by application 240 on local device 205. In addition, some of the tasks may be performed by server 250 or 275. Although the various tasks in the flow chart are illustrated in a particular order, in one or more embodiments, any of the various tasks may be performed in a different order, or simultaneously with other tasks. Further, in one or more embodiments, certain tasks may be omitted, other tasks may be added, and tasks illustrated separately may be combined”. Similar language is noticed in [0045] in light of FIG. 5.
Examiner find these ‘weasel statements’ in the paragraph not demonstrating that applicant has envisioned or possession of every permutation of the method.  As a rudimentary example, some of the statements are technically impossible. For example, the paragraph recites “any of the various tasks may be performed in a different order”, yet there are steps with dependencies (such as generating KEK from master password and KEK salt 308 requires getting the password and salt 306).  The specification does not support the client performing the steps of 2(a) – 2(c) and then transmitting the encrypted Content Encryption Key (CEK) to the server in step 2(d).  
Dependent claims 9 and 16 contain similar 112(a) written description issues as mentioned regarding claim 2 and are rejected on same grounds.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites “A server comprising: memory; first executable instructions; second executable instructions”. Claim further recites “processor circuitry to execute the first executable instructions to cause transmission of second ”. The scope of the claim is unclear because the claim is written and directed to a server while the body of the claim recite functions performed by the client device. Further, the client device is not a part of the server, therefore the client device is considered ‘outside the scope’ of the claimed invention. 
Dependent claims 2-7 and 21-23 inherit this deficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
•	Scheidt	 (US20030172280A1) discloses Access control and authorization system.
•	Mylavarapu (US20140237627A1) discloses A system for protecting data in a mobile environment.
•	Allen (US20020126850A1) discloses A key management system includes secured data stored on a first system secured by a control key stored securely on a key server.
•	Qian (US20170142082A1) discloses a cryptographic systems and methods for decoupling a password from the secret data the password protects is also provided to allow resetting the password or recovering the secret data to be separate operations that can be carried out independently. 
•	Torkkel (US20130159699A1) discloses a methods and apparatus for enabling a user to secure an encryption key with a user secret, which is used to provide a device with access to the encryption key for encrypting and decrypting data.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED M AHSAN whose telephone number is (571)272-5018. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery L. Nickerson can be reached on 469-295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jeffrey Nickerson/Supervisory Patent Examiner, Art Unit 2432                                                                                                                                                                                                        

/S.M.A./Patent Examiner, Art Unit 2432